Opaik, Judge,
delivered the following opinion:
On this 11th day of March, 1922, in accordance with notice previously given, there came on for hearing the petition of the Banco de Ponce, represented by 11. V. Pérez Marchand, for leave to make the receiver heretofore named by this court, a party defendant in a proposed suit in the Insular district court at ITumacao, for the foreclosure of a mortgage held by the said Banco de Ponce upon a portion of the property now in the possession of said receiver by virtue of a previous order of this court. This was opposed by Mr. H. Gf. Molina, counsel for the receiver. The court, after considering the petition and the argument of Mr. Molina, is of the opinion that this petition should be denied. The court is of the opinion that all the rights of the Banco de Ponce can be fully protected by the present in-*405torvontion on behalf of the said Banco de Ponce in this court and by such further petition or application as the said Banco de Ponce may see proper to file in this court. This court,.is clearly of the opinion that if this court should grant leave to the Banco de Ponce to sue the receiver of this court in the Insular’district court at Ilumacao, additional costs and expenses would be incurred; and furthermore, this court is clearly of the opinion that after a decree or order by the Insular court at Ilumacao for the sale of the property included in the mortgage held by the Banco de Ponce, it would be necessary to come into this court to enforce such decree.
Por the reasons above stated, the said petition is denied, the right being reserved to the Banco do Ponce to file any further petition or any amended intervention in this court as it may be advised.
And in the presence of the said counsel for the receiver and also in the presence of the said counsel for Banco do Ponce. It is ordered that on April 15th at 9 a. m., at the City of Ponce, the court will hear the said counsel with regard to the disposition of any funds at that time in the hands of the receiver.